DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101148400 (CN’400) and/or CN104193600 (CN’600).
The claims are drawn to a process for preparing aldehydes or ketones by oxidizing alcohols with oxygen as an oxidant, in an organic solvent, and using a catalyst comprising copper salts and nitroxide radicals.
CN’400 teaches a process for preparing aldehydes and ketones using oxygen gas to oxidize alcohols.  The reaction is conducted in an organic solvent (e.g. benzene, 
CN’600 teaches a process for preparing an aldehyde or ketone from an air-oxidized alcohol, the reaction being catalyzed by a copper salt (e.g. copper bromide), TEMPO or a derivative thereof, and alumina as co-catalyst.  CN’600 also teaches benzyl alcohol being oxidized, and also teaches that after the reaction, the organic compound is extracted with ethyl acetate, the organic phase is washed with water and brine, and then dried, and then finally passed through a 300-400 mesh silica gel column to obtain the benzaldehyde product (example 1).  
Both CN’400 and CN’600 teach method for oxidizing an alcohol to a carbonyl compound using oxygen as oxidant, and a catalyst comprising a copper salt and TEMPO or a derivative thereof.  The primary difference between the two references and the present invention is that the references teach addition of sodium nitrite and alumina, respectively; these compounds are not included in the present invention.
However, this is not a patentable distinction as all of the elements required in the present claims are found in the cited references, i.e. alcohol substrate, oxygen as oxidant, a copper salt and TEMPO as catalyst.  The instant claims do not preclude any other reagents, catalysts, etc. from being present. Moreover, specific reagents used to wash the product, means for adding oxygen to the reaction system, etc. are deemed obvious absent unexpected results, as a person having ordinary skill in the art would use reagents and methods known in the art for accomplishing such tasks.  Therefore, the instant claims are rendered obvious by CN’400 and/or CN’600.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622